Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into as of the 10th day of February 2010,
between and among MAGELLAN PETROLEUM CORPORATION, a Delaware corporation
(“Magellan” or “the Company”) and William E. Begley, Jr. an individual residing
at 6234 Holly Springs Drive, Houston, TX 77057 (the “Executive”).

W I T N E S S E T H

WHEREAS, the Executive has commenced employment with the Company on the date
hereof (the “Effective Date”) and will serve as Magellan’s Chief Financial
Officer and Treasurer of the Company; and

WHEREAS, the Company and the Executive (the “Parties”) desire to enter into this
agreement (the “Agreement”) setting forth the terms and conditions of the
Executive’s employment; and

WHEREAS, the Parties are also entering into three non-qualified stock option
award agreements (the “Option Agreements”) and an indemnification agreement (the
“Indemnification Agreement”) each dated as of the date hereof;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

1. Employment.

1.1 Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment with the Company in the positions described
below in Section 2.1, in accordance with the terms and provisions of this
Agreement.

1.2 Term. The term of employment this Agreement (“Term”) shall be the period
commencing as of the Effective Date and ending on the earlier of:
(a) February 10, 2013 (the third (3rd) anniversary of the Effective Date); or
(b) the date of termination of the Executive’s employment pursuant to Sections
6, 7 or 8 below, whichever is applicable. If not terminated earlier than
January 1, 2013 in accordance with Sections 6, 7 or 8 below, the Company shall
provide the Executive written notice not less than six (6) months prior to
January 1, 2013 of the Company’s intention to either (i) permit this Agreement
to terminate on such date or (ii) renew the Executive’s employment with the
Company in the positions described below in Section 2.1. If the Company notifies
the Executive of its intention to renew this Agreement, the Company and the
Executive shall in good faith negotiate the duration and other terms of the
Executive’s continued employment with the Company. Upon termination of this
Agreement for any reason, the obligations of Company under this Agreement shall
cease and Employee shall forfeit all right to receive any compensation or other
benefits under this Agreement, except the amounts payable under Sections 6, 7, 8
or 9 of this Agreement, if any.



--------------------------------------------------------------------------------

1.3 Termination of Previous Agreement. This Agreement supersedes and replaces in
its entirety the Advisory Services Agreement between the Executive and the
Company, dated March 18, 2009 (the “Services Agreement”), which is hereby
terminated as of the Effective Date.

2. Duties.

2.1 Offices; Permitted Activities.

(a) As of the Effective Date, the Executive has assumed the positions of Chief
Financial Officer and Treasurer of the Company. The Executive shall report
directly to the Company’s President and Chief Executive Officer (“CEO”) and
shall have such duties as are appropriate to his positions with the Company, and
will have such authority as required to enable the Executive to perform these
duties. Consistent with the foregoing, the Executive shall comply with all
reasonable instructions of the President and CEO.

(b) It is the intention of the Parties that during the Term hereof the Executive
will serve in the capacities described in Section 2.1(a) hereof and will devote
not less than eighty percent (80%) of his business time and attention and best
efforts to the affairs of the Company and its subsidiaries and the performance
of his duties; provided however, that during the Term hereof the Executive may
(i) continue, on a limited basis, to engage in his existing consulting or other
business activities with other oil and gas companies, which specific activities
have been fully disclosed to, and approved by, the Board of Directors of the
Company (the “Board”); and (ii) with Board approval, engage in any other
consulting or other business activities with other oil and gas companies doing
business in Australia, North America, the U.K. or any other region of the world
in which the Company makes or intends to make a significant investment or
commitment (the “Regions”) (the activities described in (i) and (ii) of this
sentence being herein, collectively, referred to as the “Other Activities”);
provided however, that the Other Activities do not constitute an actual or
potential conflict of interest with the Company’s business in the judgment of
the Board. The Executive shall request, and receive, the written approval of the
Board prior to the Effective Date to continue engaging in his existing Other
Activities from and after the Effective Date. Thereafter during the Term of this
Agreement, the Executive shall provide an annual report to the Board (which
shall be updated more frequently, if material changes occur) of his ongoing
Other Activities in the Regions. The Board may, in its sole discretion, confirm
or revoke its approval for the Executive to engage in any one or more of these
Other Activities in the Regions. In addition, the Executive shall request and
receive the Board’s approval prior to commencing any new or additional Other
Activities in the Regions.

(c) Nothing in this Agreement shall prevent the Executive from (i) participating
in charitable, civic, educational, professional, community or industry affairs
or, with prior written approval of the Board, serving on the board of directors
or advisory boards of other companies; and (ii) managing the Executive’s and the
Executive’s family’s personal investments so long as such activities do not
materially interfere with the performance of the Executive’s duties hereunder or
create a potential business conflict or the appearance thereof.

 

-2-



--------------------------------------------------------------------------------

2.2 Office Location. The Executive shall be based at and spend a substantive
amount of time working from the head office of the Company located in Portland,
Maine. The Executive shall be available to travel within the United States and
internationally at the request of the President/CEO or the Board.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive a base salary for the calendar
year 2010 of Two Hundred Thousand Dollars ($200,000) and a base salary for the
calendar year 2011 of Two Hundred, Fifty Thousand Dollars ($250,000). Beginning
January 1, 2011 and effective each January 1st thereafter during the Term of
this Agreement, the Executive’s base salary shall be increased by a percentage
amount equal to the percentage increase in the Bureau of Labor Statistics’
announced Consumer Price Index for All Urban Consumers, All Items (the “CPI-U”),
unadjusted, for the 12-month period ending December 31st of the calendar year
immediately preceding the January 1st on which such salary increase is scheduled
to take effect. The Company may, in its sole and absolute discretion, increase
the Executive’s base salary in light of the Executive’s performance, inflation,
changes in the cost of living and other factors deemed relevant by the Company.
The Executive’s base salary shall be paid in U.S. dollars ($) by means of wire
transfers to an account designated by the Executive, in accordance with the
standard pay practices for other members of senior management of the Company,
but not less frequently than monthly.

3.2 Sign-On Bonus. Within five (5) business days of execution of this Agreement,
the Company shall pay to the Executive a sign-on bonus of fifty thousand dollars
($50,000), in recognition of the Executive’s obligation to relocate as provided
in Sections 2.2 and 3.6 hereof.

3.3 Equity Awards.

(a) On the Effective Date, the Executive has been granted by the Board
non-qualified stock options in three tranches (together, the “Stock Options”)
under the Company’s 1998 Stock Incentive Plan, as amended to date (the “Stock
Incentive Plan”), which entitle the Executive to purchase an aggregate of eight
hundred thousand (800,000) shares of common stock of the Company, par value $.01
per share (the “Common Stock”), at an exercise price per share of not less than
the “fair market value” of a share of Common Stock on their respective grant
dates, as determined in accordance with the terms of the Stock Incentive Plan.
The time-based and performance-based vesting conditions and other terms of the
Stock Options are set forth in the Option Agreements, the form of which are
substantially similar to the option agreements evidencing other awards made to
the Company’s senior management under the Stock Incentive Plan.

(b) Future awards of equity under the Stock Incentive Plan (or any successor
plan), if any, shall only be made by the Board in its sole discretion, after
receipt of a recommendation by the Compensation Committee.

3.4 Benefit Programs. The Executive shall be entitled to participate on
substantially the same terms as other members of senior management of the
Company in all employee benefit

 

-3-



--------------------------------------------------------------------------------

plans and programs of the Company (other than any severance plan, program or
policy), subject to any restrictions or eligibility requirements under such
plans and programs, from time to time in effect for the benefit of senior
management of the Company, including, but not limited to, retirement plans,
profit sharing plans, group life insurance, hospitalization and surgical and
major medical coverages, short-term and long-term disability.

3.5 Vacations and Holidays. During the Term of this Agreement, the Executive
shall be entitled to vacation leave of four (4) weeks per year at full pay or
such greater vacation benefits as may be provided for by the Company’s vacation
policies applicable to senior management. The Executive will be entitled to such
holidays as are established by the Company for all employees.

3.6 Relocation Expenses. The Company shall reimburse the Executive for the costs
of the Executive’s reasonable relocation expenses related to the move of his
residence from Texas to Maine. Reimbursements under this Section 3.6 shall be
made no later than the end of the year following the year in which such taxes
were paid by the Executive. The payments eligible for reimbursement during the
Executive’s taxable year may not affect the payments eligible for reimbursement
in any other year, and the right to reimbursement is not subject to liquidation
or exchange for another benefit.

4. Business Expenses. The Executive shall be entitled to prompt reimbursement
for all reasonable, documented and necessary expenses incurred by the Executive
in performing his services hereunder in accordance with the policies of the
Company, including business class accommodations when traveling on international
business trips for the Company and payment of all visa and work permit costs.
The Executive shall properly account for such expenses therefor in accordance
with the policies and procedures established by the Company.

5. Separation from Service. No termination of employment shall be deemed to have
occurred under this Agreement unless there has been a “Separation from Service”
as defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the term “termination of employment” and the like shall be
construed to mean “Separation from Service” as so defined.

6. Terminations of Employment by the Company.

6.1 Termination by the Company Other Than For Disability or Cause.

(a) The Company may terminate the Executive’s employment at any time for any
reason other than (i) by reason of the Executive’s Disability (as defined in
Section 6.2) or (ii) for Cause (as defined in Section 6.3), by giving the
Executive a written notice of termination at least thirty (30) days before the
date of termination (or such lesser notice period as the Executive may agree
to).

(b) In the event of such a termination of employment by the Company without
Cause or by reason of Disability pursuant to this Section 6.1, which occurs at
any time following a

 

-4-



--------------------------------------------------------------------------------

Change of Control of the Company, the Executive shall be entitled to receive the
severance benefits described in Section 9 of this Agreement.

(c) In the event of any other termination of employment by the Company pursuant
to Section 6.1(a) that is not subject to Section 6.1(b) hereof, the Executive
shall be entitled to receive the following benefits:

(i) his base salary pursuant to Section 3.1 through the date of such termination
of employment, plus his base salary for the period of any vacation time earned
but not taken for the year of termination of employment;

(ii) any other compensation and benefits to the extent actually earned by the
Executive under any other benefit plan or program of the Company as of the date
of such termination of employment, such compensation and benefits to be paid at
the normal time for payment of such compensation and benefits to the extent not
previously paid;

(iii) any reimbursement amounts owing under Section 4 hereof; and

(iv) a severance amount equal to the amount of base salary that the Executive
would have received if he remained employed for the balance of the Term, based
upon his then-current base salary without further increase. However, in no event
shall the Severance Benefit be less than the amount of base salary that the
Executive would have received if he remained employed for twelve (12) months,
based upon his then-current salary without further increase. The amount of the
severance benefit as so determined by this Section 6.1(c) shall be divided into
twenty-four (24) equal installments. Payment of such installments shall be made
to the Executive as follows:

(A) payment shall commence on the first (1st) date of the seventh (7th) month
following the Executive’s Separation from Service. The amount of the first
payment shall equal the first seven (7) such installments.

(B) subsequent payments shall be made on the first day of each succeeding month
for the balance of the twenty-four (24) month period.

6.2 Termination Due to Disability.

(a) If the Executive incurs a Disability, as defined in Section 6.2(b), the
Company may terminate the Executive’s employment by giving the Executive written
notice of termination at least thirty (30) days before the date of such
termination (or such lesser notice period as the Executive may agree to). In the
event of such termination of the Executive’s employment because of Disability,
the Executive shall be entitled to receive (i) his base salary pursuant to
Section 3.1 through the date of such termination of employment, plus his base
salary for the period of any vacation time earned but not taken for the year of
termination of employment; (ii) any other compensation and benefits to the
extent actually earned by the Executive under any

 

-5-



--------------------------------------------------------------------------------

other benefit plan or program of the Company as of the date of such termination
of employment, such compensation and benefits to be paid at the normal time for
payment of such compensation and benefits to the extent not previously paid, and
(iii) any reimbursement amounts owing under this Agreement.

(b) For purposes of this Agreement, the Executive shall be considered to have
incurred a “Disability” if and only if the Executive shall be unable to perform
the duties of his employment with the Company for an aggregate period of more
than 90 days in a consecutive period of 52 weeks as a result of incapacity due
to mental or physical illness or impairment (other than as a result of addiction
to alcohol or any drug) as determined by a physician selected by the Company or
its insurers and acceptable to the Executive or his legal representative.

6.3 Termination for Cause.

(a) The Company may terminate the Executive’s employment immediately for Cause
for any of the following reasons: (i) an act or acts of dishonesty or fraud by
the Executive relating to the performance of his services to the Company; (ii) a
breach by the Executive of his duties or responsibilities under this Agreement
resulting in significant demonstrable injury to the Company or any of its
subsidiaries; (iii) the Executive’s conviction of a felony or any crime
involving moral turpitude; (iv) the Executive’s refusal to cease, within five
(5) days after receipt of notice from the Board, engaging in any Other
Activities that the Board determines under Section 2.1(b) hereof constitute an
actual or potential conflict of interest which are having, may have or will have
a significant adverse effect on the Company’s business; (v) the Executive’s
material failure (for reasons other than death or Disability) to perform his
duties under this Agreement or insubordination (defined as refusal to execute or
carry out directions from the Board or its duly appointed designees) where the
Executive has been given written notice of the acts or omissions constituting
such failure or insubordination and the Executive has failed to cure such
conduct, where susceptible to cure, within ten days following such notice; or
(vi) a breach by the Executive of any provision of any material policy of the
Company or any of his obligations under Section 15 of this Agreement.

(b) The Company shall exercise its right to terminate the Executive’s employment
for Cause by giving the Executive written notice of termination specifying in
reasonable detail the circumstances constituting such Cause. In the event of
such termination of the Executive’s employment for Cause, the Executive shall be
entitled to receive only (i) his base salary pursuant to Section 3.1 earned
through the date of such termination of employment plus his base salary for the
period of any vacation time earned but not taken for the year of termination of
employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Executive’s date of termination to the extent not
previously paid; (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid; and (iii) any reimbursement amounts owing under
this Agreement.

7. Voluntary Termination of Employment by the Executive. The Executive may
terminate his employment at any time and for any reason, by giving the Company a
written notice of

 

-6-



--------------------------------------------------------------------------------

termination to that effect at least thirty (30) days before the date of
termination (or such lesser notice period as the Company may agree to);
provided, however, that the Company following receipt of such notice from the
Executive may elect to have the Executive’s employment terminate immediately
following its receipt of such notice. In the event of the Executive’s
termination of his employment pursuant to this Section 7, the Executive shall be
entitled to receive only: (i) his base salary pursuant to Section 3.1 earned
through the date of such termination of employment plus his base salary for the
period of vacation time earned but not taken for the year of termination of
employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Executive’s date of termination to the extent not
previously paid; (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid; and (iii) any reimbursement amounts owing under
this Agreement.

8. Termination of Employment By Death.

(a) In the event of the death of the Executive during the course of his
employment hereunder, the Executive’s estate (or other person or entity having
such entitlement pursuant to the terms of the applicable plan or program) shall
be entitled to receive: (i) the Executive’s base salary pursuant to Section 3.1
hereof earned through the date of the Executive’s death plus the Executive’s
base salary for the period of vacation time earned but not taken for the year of
the Executive’s death, such base salary to be paid in a lump sum no later than
the next payroll date following the Executive’s date of termination to the
extent not previously paid; (ii) any other compensation and benefits to the
extent actually earned by the Executive under any other benefit plan or program
of the Company as of the date of such termination of employment, such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid; and (iii) any
reimbursement amounts owing under Section 4 hereof.

(b) In addition, in the event of such death, the Executive’s beneficiaries shall
receive any death benefits owed to them under the Company’s employee benefit
plans.

9. Severance Benefits Upon Termination Without Cause Following a Change of
Control. If at any time during the Term of this Agreement, (i) a Change of
Control of the Company occurs, and (ii) following the occurrence of such Change
of Control, the Executive’s employment hereunder is terminated by the Company
(or any successor thereto) pursuant to Section 6.1 hereof for any reason, other
than for Cause or by reason of the Executive’s death or Disability, then the
Executive shall be entitled to receive the following benefits:

(a) The Company or its successor shall pay to the Executive his base salary
pursuant to Section 3.1 hereof earned through the date of such termination of
employment in a lump sum no later than the next payroll date following the
Executive’s date of termination to the extent not previously paid, and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program of the Company as of the date of such termination

 

-7-



--------------------------------------------------------------------------------

of employment, any such compensation and benefits to be paid at the normal time
for payment of such compensation and benefits to the extent not previously paid.

(b) The Company or its successor shall pay the Executive any reimbursement
amounts owing under this Agreement.

(c) The Company or its successor shall pay to the Executive the severance
benefits described in Section 6.1(c)(iv) hereof and in accordance with the
payment schedule set forth in such Section.

10. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean:

(a) the acquisition by any individual, entity or Group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
or other entity pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section 10; or

(b) Individuals who, as of the date hereof, constitute the Board of the Company
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

(c) consummation of a merger or consolidation or sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination:
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (including, without
limitation, a corporation or other entity which as a result of such transaction
owns the Company or all or

 

-8-



--------------------------------------------------------------------------------

substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be; and (ii) at
least a majority of the members of the board of directors of the corporation or
other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) Anything herein to the contrary notwithstanding, if the Incumbent Board (as
defined in Section 10(b) hereof) by a majority vote of directors then in office,
approves or consents in advance to any action, event, or occurrence described in
Sections 10(a), (b), (c) or (d) hereof which would otherwise be deemed to be a
Change of Control, but which is made, consummated or completed at a distressed
price or valuation or otherwise under duress (in any such case, as shall be
determined by the Board in its sole and absolute discretion), then such action,
event, or occurrence shall not be deemed to be a Change of Control. The Board
shall notify the Executive of any determination made under this Section 10(e)
within five (5) business days of making such determination.

11. Conditions to Payment of Severance Benefits. The Company’s obligation to pay
to the Executive the severance benefits described herein shall be subject to
(i) the Executive’s compliance with the provisions of Section 15 hereof;
(ii) delivery to the Company of the Executive’s resignations from all officer,
directorships and fiduciary positions, if any, with Magellan, MPAL and their
respective subsidiaries and employee benefit plans; and (iii) the Executive’s
execution and delivery to the Company without revocation of a valid Termination,
Voluntary Release and Waiver of Rights Agreement, in substantially the form
attached to this Agreement as Exhibit A (the “Release”).

12. Golden Parachute Excise Tax.

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or any other plan, program or arrangement
of the Company or any of its affiliates would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), then the payments under this Agreement shall be reduced (by the
minimum possible amounts) until no amount payable to the Executive under this
Agreement constitutes an Excess Parachute Payment; provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to which the
Executive would otherwise be entitled without such reduction would be greater
than the net after-tax payment (after taking into account Federal, state, local
or other income and excise taxes) to the Executive resulting from the receipt of
such payments with such reduction. If, as a result of subsequent events or
conditions (including a subsequent payment or absence of a subsequent payment
under this Agreement or other plan, program or arrangement of the Company or any
of its affiliates), it is determined that

 

-9-



--------------------------------------------------------------------------------

payments under this Agreement have been reduced by more than the minimum amount
required to prevent any payments from constituting an Excess Parachute Payment,
then an additional payment shall be promptly made to the Executive in an amount
equal to the additional amount that can be paid without causing any payment to
constitute an Excess Parachute Payment.

(b) All determinations required to be made under this Section 12 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company and shall be paid by the Company upon demand of the
Executive as incurred or billed by the Accounting Firm. All determinations made
by the Accounting Firm pursuant to this Section 12 shall be final and binding
upon the Company and the Executive.

(c) In the event that a reduction is required to be made pursuant to this
Section 12, then the severance benefits (and the corresponding installment
payments) described herein, shall be reduced to the extent necessary to comply
with this Section 12.

13. Entitlement to Other Benefits, Plans or Awards. Except as otherwise provided
in this Agreement, this Agreement shall not be construed as limiting in any way
any rights or benefits that the Executive or his spouse, dependents or
beneficiaries may have pursuant to any other employee benefit plan or program of
the Company. All benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units and other awards under the Company’s
benefits, plans or programs, shall be subject to the terms and conditions of the
plan or arrangement under which such benefits accrue, are granted or are
awarded. In addition, nothing herein shall be construed to prevent the Company
from amending, altering, eliminating or reducing any benefits, plans or programs
so long as the Executive continues to receive compensation and benefits
consistent with those described in Section 3 hereof.

14. Officer Protections. As required by the Company’s Restated Certificate of
Incorporation, the Company is entering into its customary Indemnification
Agreement with the Executive under which the Company agrees to indemnify the
Executive to the fullest extent allowed under Delaware law for any claims
related to the Executive’s service as an officer of Magellan.

15. Executive’s Obligations.

(a) Confidentiality. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes known to the public subsequent to
disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law,

 

-10-



--------------------------------------------------------------------------------

regulation or legal process (provided that the Executive provides the Company
with prior notice of the contemplated disclosure and reasonably cooperates with
the Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, the Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

(b) Change of Control. During the Term hereof and for the two (2) year period
following the date of termination of the Executive’s employment by the Company
for any reason, without the prior written consent of the Company, the Executive
shall not in any manner (directly or indirectly), acting alone or together with
any of the Executive’s “Affiliates” or “Associates”, as part of a “Group” (as
such terms are defined in the Exchange Act), or otherwise acting in concert with
one or more other Persons, effect, offer to effect, attempt to effect, assist,
participate in, commence, encourage, support, or take any other action with
respect to, a “Change of Control” of the Company as defined in Section 10
hereof.

(c) Non-Solicitation. In the event that the Executive receives payment of the
severance benefits described herein, the Executive agrees that for the two
(2) year period following the date of termination of his employment by the
Company the Executive will not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee (provided, that the foregoing
shall not be violated by general advertising not targeted at Company employees
nor by serving as a reference for an employee with regard to an entity with
which the Executive is not affiliated). For the avoidance of doubt, if a
managerial level employee on his or her own initiative contacts the Executive
for the primary purpose of securing alternative employment, any action taken by
the Executive thereafter shall not be deemed a breach of this Section 15(c).

(d) Non-Competition. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, in the event that the Executive
receives payment of the severance benefits described herein, the Executive
agrees that for a period of two (2) years following the date of termination of
his employment by the Company, he will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business or
activity competing with the business of the Company within the geographical area
in which the business of the Company is conducted. The Executive specifically
acknowledges that the geographic area to which the covenants contained in this
Section 15(d) shall apply everywhere in the world (which discrete geographic
locations shall be identified by the energy resource basins involved, not the
country or political subdivision) where the Company or its subsidiaries (i) own
or otherwise hold oil, gas or other mineral resources or assets; (ii) are
otherwise actively engaged in the business of extracting and selling oil, gas or
other mineral resources or assets, or (iii) have definitive plans for (i) or
(ii) within the twelve (12) months following the date of the Executive’s

 

-11-



--------------------------------------------------------------------------------

termination of employment with the Company. Notwithstanding the foregoing, the
Executive shall not be prohibited from engaging in the Other Activities, so long
as such Other Activities do not constitute an actual or potential conflict of
interest with the Company’s business in the judgment of, and have been approved
by, the Board.

(e) Non-Disparagement. Each of the Executive and the Company (for purposes of
this Section 15(e), “the Company” shall mean only (i) the Company by press
release or otherwise and (ii) the executive officers and directors thereof and
not any other employees) agrees not to make any public statements that disparage
the other party, or in the case of the Company, its subsidiaries, affiliates,
officers, directors or business partners. Notwithstanding the foregoing,
statements made in the course of sworn testimony in agency, administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 15(e).

(f) Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any reason whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.

(g) Cooperation. The Executive agrees that, following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
expenses associated with such cooperation and assistance.

(h) Assignment of Inventions. The Executive shall promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to, the business of the Company or any
of its subsidiaries. Included herein as if developed during the employment
period is any specialized equipment and software developed for use in the
business of the Company. All of the Executive’s right, title and interest in,
to, and under all such Inventions, licenses, and right to grant licenses shall
be the sole property of the Company. As to all such Inventions, the Executive
will, upon request of the Company execute all documents which the Company deems
necessary or proper to enable it to establish title to such Inventions or other
rights, and to enable it to file and prosecute applications

 

-12-



--------------------------------------------------------------------------------

for letters patent of the United States and any foreign country; and do all
things (including the giving of evidence in suits and other proceedings) which
the Company deems necessary or proper to obtain, maintain, or assert patents for
any and all such Inventions or to assert its rights in any Inventions not
patented.

(i) Equitable Relief; Reformation; Survival. The Parties acknowledge and agree
that the other party’s remedies at law for a breach or threatened breach of any
of the provisions of this Section 15 would be inadequate and, in recognition of
this fact, the Parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 15 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state. The obligations contained
in this Section 15 shall survive the termination or expiration of the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

16. Alternative Dispute Resolution. Any controversy, dispute or questions
arising out of, in connection with or in relation to this Agreement or its
interpretation, performance or nonperformance or any breach thereof shall be
resolved through mediation. In the event mediation fails to resolve the dispute
within 60 days after a mediator has been agreed upon or such other longer period
as may be agreed to by the parties, such controversy, dispute or question shall
be settled by arbitration in accordance with the Center for Public Resources
Rules for Non Administered Arbitration of Business Disputes, by a sole
arbitrator. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. Sec. 1-16, and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof. The place of the
arbitration shall be Portland, Maine.

17. General Provisions.

17.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

17.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by
applicable laws.

17.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or

 

-13-



--------------------------------------------------------------------------------

certified, return receipt requested, postage prepaid, or sent by overnight mail
addressed as follows:

 

To the Company:   Magellan Petroleum Corporation   7 Custom House Street, 3rd
Floor   Portland, ME 04101   Attn: President and CEO   Facsimile: (207) 553-2250
With a copy to:   Edward B. Whittemore, Esq.   Murtha Cullina LLP   CityPlace I,
185 Asylum Street   Hartford, CT 06103   Facsimile: (860) 240-6150 To the
Executive:   William E. Begley, Jr.   6234 Holly Springs Drive   Houston, TX
77057

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

17.4 Covenant to Notify Management. The Executive shall abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Executive agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Executive is aware or suspects the Company, or any of its
officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken. The
Executive understands that the Executive is precluded from filing a complaint
with any governmental agency or court having jurisdiction over wrongful conduct
unless the Executive has first notified the Company of the facts and permits it
to investigate and correct the concerns.

17.5 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

17.6 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company’s successors and assigns and (b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to his hereunder, all such

 

-14-



--------------------------------------------------------------------------------

amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.

17.7 Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

17.8 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 16.8, benefits payable
pursuant to this Agreement shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Executive, and any attempt to alienate,
transfer, assign or attach such benefits shall be void. Notwithstanding the
foregoing provisions of this Section 17.8, the Company may assign or delegate
its rights, duties and obligations hereunder to any affiliate or to any person
or entity which succeeds to all or substantially all of the business of the
Company or one of its subsidiaries through merger, consolation, reorganization,
or other business combination or by acquisition of all or substantially all of
the assets of the Company or one of its subsidiaries without the Executive’s
consent.

17.9 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts of law provisions thereof.

17.10 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a one year statute of limitations for the filing of any requests
for arbitration or any lawsuit relating to this Agreement or the terms or
conditions of Executive’s employment by the Company. If such a claim is filed
more than one year subsequent to the Executive’s last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

17.11 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 15 of this Agreement are of a special and unique character, which
gives them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event the Executive breaches
such obligations. Therefore, the Executive expressly agrees that the Company
shall be entitled to injunctive and other equitable relief without bond or other
security in the event of such breach in addition to any other rights or remedies
which the Company may possess or be entitled to pursue. Furthermore, the
obligations of the Executive and the rights and remedies of the Company under
Section 15 and this Section 17.11 are cumulative and in addition to, and not in
lieu of, any obligations, rights, or remedies as created by applicable law. The
Executive agrees that the terms of this Section 17.11 shall survive the term of
this Agreement and the termination of the Executive’s employment.

 

-15-



--------------------------------------------------------------------------------

17.12 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

17.13 Entire Agreement. This Agreement, along with Exhibit A attached hereto,
the Option Agreements and the Indemnification Agreement, constitute the entire
agreement of the Parties and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings, and negotiations between the
Parties with respect to the subject matter hereof and thereof. This Agreement
may not be changed orally and may only be modified in writing signed by both
Parties. This Agreement, along with Exhibit A attached hereto, the Option
Agreements and the Indemnification Agreement, are intended by the Parties as the
final expression of their agreement with respect to such terms as are included
herein and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Agreement, along
with Exhibit A attached hereto, the Option Agreements and the Indemnification
Agreement, constitute the complete and exclusive statement of their terms and
that no extrinsic evidence may be introduced in any judicial proceeding
involving such agreements.

17.14 Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Code. The Parties intend that the benefits and
payments provided under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code. Notwithstanding the foregoing, the
Company shall in no event be obligated to indemnify the Executive for any taxes
or interest that may be assessed by the IRS pursuant to Section 409A of the
Code.

17.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set her hand as of the day
and year first above written.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ William H. Hastings

  Name: William H. Hastings   Title: President and CEO

 

EXECUTIVE

/s/ William E. Begley, Jr.

William E. Begley, Jr.

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

I, William E. Begley, freely enter into this Termination, Voluntary Release and
Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept and agree to
the relinquishment of my title, responsibilities and obligations as an employee
of Magellan Petroleum Corporation (“the Company”), and concurrently and
unconditionally agree to sever my relationship as an employee of the Company, in
consideration for the voluntary payment to me by the Company of the termination
benefits set forth in the Employment Agreement dated as of February 10, 2010 by
and between me and the Company (the “Employment Agreement”), which is made a
part hereof.

1. In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law (including all contract
and tort claims), equity or otherwise (collectively, “Claims”) that I may have
against the Company as an employee of the Company beyond the rights set forth in
the Employment Agreement and to release the Company and their respective
affiliates, subsidiaries, officers, directors, employees, representatives,
agents, successors and assigns (hereinafter collectively referred to as
“Releasees”) from any obligations any of them may owe to me in my capacity as an
employee of the Company except as set forth in my Employment Agreement (and
specifically not as a shareholder or director), accepting the aforestated
consideration as full settlement of any monies or obligations owed to me by
Releasees that may have arisen at any time prior to the date of my execution of
this Termination, Voluntary Release and Waiver of Rights Agreement (the
“Agreement”), except as specifically provided below in the following paragraph
number 2.

2. I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

3. Except as set forth in paragraphs 2 and 9 hereof, I do fully, irrevocably and
forever waive, relinquish and agree to forego any and all Claims whatsoever,
whether known or unknown, in contract, tort or otherwise, that I may have or may
hereafter have against the Releasees or any of them arising out of or by reason
of any cause, matter or thing whatsoever arising out of my employment by the
Company (other than as set forth in my Employment Agreement) from the beginning
of the world to the date hereof, including without limitation any and all
matters

 

A-1



--------------------------------------------------------------------------------

relating to my employment with the Company and the cessation thereof and all
matters arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., the
Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., all
as amended, or under any other laws, ordinances, executive orders, regulations
or administrative or judicial case law arising under the statutory or common
laws of the United States, the State of Texas or any other applicable county or
municipal ordinance.

4. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than one percent (1%) of
the outstanding publicly traded stock of any company.

5. Acknowledgements.

(a) I further acknowledge pursuant to the Older Worker’s Benefit Protection Act
(29 U.S.C. § 626(f)), I expressly agree that the following statements are true:

(b) The payment of the consideration described in Section 9 of the Employment
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.

(c) I have [twenty-one days] days from [date of receipt] to consider and sign
this agreement. If I choose to sign this Agreement before the end of the
[twenty-one] day period, that decision is completely voluntary and has not been
forced on me by the Company.

(d) I will have seven (7) days after signing the Agreement in which to revoke
it, and the Agreement will not become effective or enforceable until the end of
those seven (7) days.

(e) I am now being advised in writing to consult an attorney before signing this
Agreement.

(f) I acknowledge that I have been given sufficient time to freely consult with
an attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

A-2



--------------------------------------------------------------------------------

6. Further, in view of the above-referenced consideration voluntarily provided
to me by the Company, after due deliberation, I agree to waive any right to
further litigation or claim against any or all of the Releasees except as
specifically provided in paragraph number 2 above. I hereby agree to indemnify
and hold harmless the Releasees and their respective agents or representatives
from and against any and all losses, costs, damages or expenses, including,
without limitation, attorneys fees incurred by said parties, or any of them,
arising out of any breach of this Agreement by me or by any person acting on my
behalf, or the fact that any representation made herein by the undersigned was
false when made.

7. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out the agreement set forth herein, all amounts
previously paid under this Agreement shall be immediately forfeited to the
Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.

8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows:

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement, waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees; provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
executives, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the provisions of Section 15 of the Agreement, the
terms of which retain their full force and effect, and which are in no way
limited or curtailed by this Agreement.

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

 

A-3



--------------------------------------------------------------------------------

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

Seventh. No Disparagement. I agree and promise that I will not make any oral or
written statements or reveal any information to any person, company, or agency
which is disparaging or damaging to the reputation or business of the Company,
its subsidiaries, directors, officers or affiliates, or which would interfere in
any way with the business relations between the Company or any of its
subsidiaries or affiliates and any of their customers, suppliers or vendors
whether present or in the future; provided however, that statements made in the
course of sworn testimony in agency, administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or otherwise as required by law shall not be subject to this
section Seventh,

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys.

Ninth. Termination of Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated by the Company and all further
payment obligations of the Company shall cease, if: (a) the undersigned is
terminated for “Cause” prior to the undersigned’s separation date; or (b) facts
are discovered after the undersigned’s separation date that would have supported
a termination for “Cause” had such facts been discovered prior to the
undersigned’s separation date.

9. Notwithstanding anything herein to the contrary, this release shall not
affect, release or terminate in any way the undersigned’s rights (i) to receive
payments under the Employment Agreement (ii) under the Indemnification Agreement
entered by the Company and the undersigned with respect to certain liabilities
that the undersigned may incur as an officer of the Company or (iii) under any
option agreements and grants from the Company to the undersigned, or any
agreement between the undersigned and the Company relating to the undersigned’s
rights as an owner of stock or options in the Company.

 

A-4



--------------------------------------------------------------------------------

AFFIRMATION OF RELEASOR

I, William E. Begley, Jr., warrant that I am competent to execute this
Termination, Voluntary Release and Waiver of Rights Agreement and that I accept
full responsibility thereof.

I, William E. Begley, Jr., warrant that I have had the opportunity to consult
with an attorney of my choosing with respect to this matter and the consequences
of my executing this Termination, Voluntary Release and Waiver of Rights
Agreement.

I, William E. Begley, Jr., have read this Termination, Voluntary Release and
Waiver of Rights Agreement carefully and I fully understand its terms. I execute
this document voluntarily with full and complete knowledge of its significance.

Executed this      day of                     , 20     at
                                                             .

 

STATE OF                                     
                                       )         :    ss.                     
                                , 20    
COUNTY OF                                                                       
)      

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this      day of                     , 20     under the pains and
penalties of perjury.

 

                                                               , Notary Public

My Commission Expires:

County of Residence:

 

A-5